            Case 2:20-cv-01563-TLN-DB Document 28 Filed 12/22/20 Page 1 of 3



 1   JOHN L. BURRIS, Esq./ State Bar #69888
     BENJAMIN NISENBAUM, Esq./State Bar #222173
 2   JAMES COOK, Esq./State Bar #300212
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4
     Oakland, California 94621
     Telephone: (510) 839-5200/Facsimile: (510) 839-3882
 5
     Attorneys for Plaintiffs
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     NEFTALI MONTERROSA, individually and as             Case No. 2:20-cv-01563-TLN-DB
11   co-successor-in-interest to Decedent SEAN
                                                         STIPULATION TO AMEND
     MONTERROSA; NORA MONTERROSA,
12                                                       COMPLAINT AND ORDER
     individually and as co-successor-in-interest to
13   Decedent SEAN MONTERROSA; MICHELLE
     MONTERROSA, individually; ASHLEY
14   MONTERROSA, individually,
15
                         Plaintiffs,
16          vs.
     CITY OF VALLEJO, a municipal corporation;
17   JARRETT TONN, individually, and Vallejo
18
     police officers DOES 1-25, inclusive,

19                     Defendants.

20

21                                          STIPULATION

22          WHEREAS Plaintiffs filed an initial Complaint in this action on August 6, 2020, and
     Defendants filed a Motion to Dismiss on October 6, 2020, to which Plaintiffs have filed an
23
     opposition and Defendants have filed a Reply, among other motion practice between Plaintiffs
24
     and Defendants.
25
     STIPULATION AND ORDER TO FILE FIRST AMENDED COMPLAINT
     Monterrosa v. City of Vallejo, et al.                                                          1
     Case No. 2:20-cv-01563-TLN-DB
                Case 2:20-cv-01563-TLN-DB Document 28 Filed 12/22/20 Page 2 of 3



 1          WHEREAS Plaintiffs served an administrative claim concerning state law causes of

 2   action against Defendants on August 21, 2020, and more than 45 days have passed since its
     service.
 3

 4          The parties thereon stipulate that Plaintiff shall file a First-Amended Complaint setting
     forth the state law wrongful death cause of action, only making the necessary modifications to
 5
     the First-Amended Complaint to address the addition of the state law wrongful death cause of
 6
     action, within 14 days of the Court issuing an Order on this stipulation permitting Plaintiffs to
 7
     file a First-Amended Complaint.
 8
            The parties further stipulate that the current motion to dismiss and all motions currently
 9
     pending before the Court shall remain in effect: The proposed First-Amended Complaint
10
     (attached as Exhibit A) does not implicate any contention raised in the parties’ ongoing motion
11
     practice, and is filed to preserve Plaintiffs’ state law wrongful death claim. The parties shall
12   respond appropriately once the Court issues an Order on the pending Motion to Dismiss.
13
            The parties further stipulate that the Court’s pending Order on Defendants’ Motion to
14   Dismiss shall be effective as to the First-Amended Complaint attached as Exhibit A to be filed
15   following the issuance of the instant-order, to avoid duplicative filings, unnecessary delay, and to
16   avoid wasting the Court’s time.

17          IT IS SO STIPULATED.
18
                                                    Respectfully submitted,
19
     Dated: December 14, 2020                       THE LAW OFFICES OF JOHN L. BURRIS
20

21                                                  /s/ Benjamin Nisenbaum
                                                    Ben Nisenbaum
22                                                  Attorneys for Plaintiffs
23

24

25
     STIPULATION AND ORDER TO FILE FIRST AMENDED COMPLAINT
     Monterrosa v. City of Vallejo, et al.                                                               2
     Case No. 2:20-cv-01563-TLN-DB
            Case 2:20-cv-01563-TLN-DB Document 28 Filed 12/22/20 Page 3 of 3


     DATED: December 18, 2020                             /s/ KATELYN M. KNIGHT
 1                                                        MEERA BHATT
                                                          KATELYN M. KNIGHT
 2
                                                          FARRAH HUSSEIN
                                                          Attorneys for Defendants
 3
                                                          CITY OF VALLEJO
                                                          and JARRETT TONN
 4

 5

 6

 7

 8                                                ORDER
 9          The parties’ instant-stipulation is hereby granted. Plaintiffs shall file a First-Amended
10   Complaint within 14 days of the issuance of this Order.
11          The pending motions the Court has previously taken under submission shall be effective
12   as to the First-Amended Complaint as set forth in Exhibit A to the instant-stipulation. The
13   parties shall respond as directed by the Court’s Order on Defendants’ pending Motion to
14   Dismiss.
15          IT IS SO ORDERED.
16

17
     Dated: December 22, 2020
                                                          Troy L. Nunley
18                                                        United States District Judge

19

20

21

22

23

24

25
     STIPULATION AND ORDER TO FILE FIRST AMENDED COMPLAINT
     Monterrosa v. City of Vallejo, et al.                                                              3
     Case No. 2:20-cv-01563-TLN-DB
